NUMBERS
                                 13-14-00713-CV
                                 13-14-00714-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

            IN RE NATIONAL LLOYDS INSURANCE COMPANY


                      On Petition for Writ of Mandamus.


                       ORDER OF CLARIFICATION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Relator, National Lloyds Insurance Company, filed a petition for writ of mandamus

on December 15, 2014, requesting an order directing the Respondent The Honorable

Rose Guerra Reyna, Judge of the 206th Judicial District Court Hidalgo County, Texas to

vacate her orders of November 12, 2014 wherein she compelled Relator to produce

documents and ordered Relator to pay sanctions to real parties in interest in cause

numbers 13-0123 and 13-0130. This Court requested a response to relator’s petition on
December 17, 2014, and we granted real parties in interest’s motion for an extension of

time to file the response until January 28, 2015.

       On January 16, 2015, Relator filed motions for temporary relief requesting that this

Court stay enforcement of the District Court’s November 12, 2014 order in said causes,

pending our review of the petition for writ of mandamus. After considering Relator’s

motions for temporary relief, we hereby GRANT the motions and STAY any enforcement

of the November 12, 2014 order in cause numbers 13-0123 and 13-0130, until further

orders of this Court. See TEX. R. APP. P. 52.10(b). This stay does not apply to any other

parties or any other pending matters before the District Court including trial settings or

any other pertinent orders relevant to this litigation.

       Real Parties in Interest’s response to Relator’s petition for writ of mandamus

remains due on or before January 28, 2015. See id. at 52.4.



                                                               PER CURIAM

Delivered and filed the
23rd day of January, 2015.




                                               2